t c memo united_states tax_court alice pauline browne a k a a pauline browne petitioner v commissioner of internal revenue respondent docket no filed date alice pauline browne pro_se stephen r doroghazi for respondent memorandum opinion dinan special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable years in issue all rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies in petitioner's federal income taxes an addition_to_tax and accuracy-related_penalties for the years indicated year deficiency addition_to_tax sec_6651 sec_6662 penalties dollar_figure dollar_figure dollar_figure - dollar_figure dollar_figure after a concession by petitioner the issues remaining for decision are whether petitioner is entitled to schedule c business_expense deductions in excess of the amounts allowed by respondent whether petitioner is liable for the sec_6651 addition_to_tax for and whether petitioner is liable for the sec_6662 accuracy-related_penalties for and some of the facts have been stipulated and are so found the stipulations of fact and the attached exhibits are incorporated herein by this reference petitioner resided in royal palm beach florida on the date the petition was filed in this case petitioner concedes that respondent properly determined that one-half of the social_security_benefits she received during must be included in her gross_income for her taxable_year on her return petitioner correctly reported her social_security_benefits received in the amount of dollar_figure but mistakenly entered the taxable_amount of such benefits on the line labeled other income the proper adjustment to petitioner's taxable social_security_benefits for is only dollar_figure which represents the difference between the taxable_amount reported on the wrong line dollar_figure and the correct taxable_amount dollar_figure petitioner is a multi-talented individual she works primarily as a legal secretary having received her juris doctor degree from atlanta law school in addition to her work in the legal field petitioner is an income_tax_return_preparer artist photographer author and minister respondent agrees that petitioner possessed a business_purpose for her pursuit of all of these occupations the first issue for decision is whether petitioner is entitled to schedule c business_expense deductions in excess of the amounts allowed by respondent in general respondent's position is that petitioner failed to substantiate the claimed deductions in excess of the amounts allowed in the statutory_notice_of_deficiency respondent's determinations in the statutory_notice_of_deficiency are presumed to be correct and petitioner bears the burden of proving otherwise rule a 290_us_111 moreover deductions are strictly a matter of legislative grace and petitioner bears the burden of proving her entitlement to any deductions claimed rule a 503_us_79 292_us_435 petitioner's burden includes the requirement that she substantiate any deductions claimed 65_tc_87 affd per curiam 540_f2d_821 5th cir sec_162 allows a deduction for the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business in the event that a taxpayer establishes that she has paid a deductible expense but is unable to substantiate the precise amount of the expense we may estimate the amount of the deductible expense 39_f2d_540 2d cir in order to make such an estimate the taxpayer must present evidence sufficient to provide some rational basis upon which an estimate may be made 85_tc_731 petitioner presented no receipts in support of her claimed deductions she maintains however that she fully substantiated her claimed deductions during respondent's audit of her and returns her explanation for failing to produce the records at trial is that such records were too voluminous to fit in her car we reject petitioner's excuse for being unprepared for trial as a law school graduate tax accountant and previous litigant in this court petitioner should have known that the documents she allegedly showed to respondent at the administrative level would need to be produced as evidence at trial more importantly petitioner was served with a notice on see 73_tc_723 dandeneau v commissioner tcmemo_1971_128 affd without published opinion sub nom browne v commissioner 456_f2d_799 5th cir date setting her case for trial on date attached to the notice of trial was the court's standing_pretrial_order which states in part ordered that all facts shall be stipulated to the maximum extent possible all documentary and written evidence shall be marked and stipulated in accordance with rule b unless the evidence is to be used to impeach the credibility of a witness objections may be preserved in the stipulation if a complete stipulation of facts is not ready for submission at trial and if the court determines that this is the result of either party's failure to fully cooperate in the preparation thereof the court may order sanctions against the uncooperative party any documents or materials which a party expects to utilize in the event of trial except for impeachment but which are not stipulated shall be identified in writing and exchanged by the parties at least days before the first day of the trial session the court may refuse to receive in evidence any document or material not so stipulated or exchanged unless otherwise agreed by the parties or allowed by the court for good cause shown petitioner failed to comply with the court's order to stipulate her documentary_evidence as a result the record in this case does not contain any receipts which support her claimed business_expense deductions we find that petitioner has failed to meet her burden of proving her entitlement to the claimed deductions rule a after reviewing the record we find it insufficient to allow us to make an estimate of petitioner's deductible business we refuse to rely on petitioner's self-serving written statement describing the costs of her trip to europe in because it is not corroborated by any canceled checks receipts or other written documents 99_tc_202 87_tc_74 expenses under the cohan_rule vanicek v commissioner supra therefore we hold that petitioner is not entitled to business_expense deductions for and in excess of the amounts allowed by respondent the second issue for decision is whether petitioner is liable for the sec_6651 addition_to_tax for sec_6651 imposes an addition_to_tax for failure to timely file a return unless the taxpayer establishes that such failure is due to reasonable_cause and not due to willful neglect reasonable_cause requires the taxpayer to demonstrate that she exercised ordinary business care and prudence and was nonetheless unable to file a return within the prescribed time 469_us_241 willful neglect means a conscious intentional failure or reckless indifference id pincite the addition_to_tax equal sec_5 percent of the tax required to be shown on the return if the failure_to_file is for not more than month with an additional percent for each additional month or fraction of a month during which the failure_to_file continues not to exceed a maximum of percent sec_6651 petitioner's return was originally due on date sec_6072 she applied for and received an automatic for substantial portions of her claimed expenses we note that respondent allowed petitioner deduction sec_4 month extension of time to file until date sec_6081 sec_1_6081-4 income_tax regs sec_7502 generally provides that a return which is timely mailed will be treated as filed on the date it is mailed however this rule does not apply in petitioner's case because she admits to mailing her return on date days after the prescribed extended date for filing the return sec_7502 we therefore find that petitioner's return was filed on date the date it was received by respondent based on the record we further find that petitioner has failed to prove that her failure to timely file her return was not due to willful neglect or that such failure was due to reasonable_cause we reject her argument that her responsibility to prepare other individuals' tax returns constitutes reasonable_cause for failing to timely file her own return accordingly we hold that petitioner is liable for the sec_6651 addition_to_tax the third issue for decision is whether petitioner is liable for the sec_6662 accuracy-related_penalties for and respondent's determinations of negligence are presumed to be correct and petitioner bears the burden of proving that the penalties do not apply rule a welch v helvering u s pincite 58_tc_757 allowed an extra day to file the return sec_7503 since date fell on a sunday petitioner was sec_6662 imposes a 20-percent penalty on the portion of an underpayment attributable to any one of various factors one of which is negligence or disregard of rules or regulations sec_6662 respondent determined that petitioner is liable for the accuracy-related_penalty imposed by sec_6662 for her underpayments of taxes in and and that such underpayments were due to negligence or disregard of rules or regulations negligence includes a failure to make a reasonable attempt to comply with the provisions of the internal revenue laws or to exercise ordinary and reasonable care in the preparation of a tax_return sec_6662 sec_1_6662-3 income_tax regs disregard includes any careless reckless or intentional disregard of rules or regulations sec_6662 sec_1_6662-3 income_tax regs sec_6664 however provides that the penalty under sec_6662 shall not apply to any portion of an underpayment if it is shown that there was reasonable_cause for the taxpayer's position with respect to that portion and that the taxpayer acted in good_faith with respect to that portion the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all the pertinent facts and circumstances sec_1_6664-4 income_tax regs the most important factor is the extent of the taxpayer's effort to assess her proper tax_liability for the year id based on the record we find that petitioner has not proved that her underpayments were due to reasonable_cause or that she acted in good_faith accordingly we hold that petitioner is liable for the sec_6662 accuracy-related_penalties as determined by respondent to reflect the foregoing decision will be entered under rule
